DETAILED ACTION
This Office Action is in response to the After Final filed on 14 December 2021.
Claims 1, 3-10 and 12-26 are presented for examination.
Claims 1, 6, 8, 10, 13, 15 and 17 are amended.
Claims 2 and 11 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 December 2021.

Regarding Claims 1 and 10, the Applicant argues:
(1)	In particular, the first STA sets a BSS color that is different from the BSS color of the AP associated with the STA. The first STA sends a data frame that includes the BSS color to the second STA in the D2D transmission. For the teaching of the BSS color, the Office Action offers Seok ‘755. Office Action, p. 7. However, Seok ‘755 has not been shown that the BSS color is set to be different from the BSS color of the AP [Remarks, page 7].

(2)	In summary, the cited portions of Seok ‘755 describe a TDLS setup request sent from the QSTA 1 to the AP, which forwards it to the QSTA 2. Specifically, 
For at least these reasons, Applicant respectfully requests allowance of independent claim 1 and its dependents. For similar reasons, Applicant respectfully requests allowance of independent claims 6, 10, and 15 and their respective dependents [Remarks, page 8].

As per the first and second argument,
An updated search and consideration will be performed to address the claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469